           Case 2:16-cr-00256-JAD-GWF Document 71 Filed 09/02/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:16-cr-00256-JAD-GWF
                   Plaintiff,                      )
 4                                                 )   ORDER
                                                   )
 5         vs.                                     )          ECF No. 68
                                                   )
 6   JIMMIE LOUIS POPE,                            )
                                                   )
 7                 Defendant.                      )
                                                   )
 8

 9         Based on the stipulation of counsel, the Court finds that good cause exists to

10   continue Defendant POPE’s Revocation Hearing currently set for September 9, 2020, to

11   September 22, 2020, at 3:00 p.m.

12

13         DATED this 2nd day of September, 2020.

14

15                                              ______________________________________
                                                HONORABLE JENNIFER A. DORSEY
16                                              UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24
                                               3
